DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 4, 5, 7-11, 15-44 are canceled.
Claims 46-65 are new.
Claims 1-3, 6, 12-14, 45-65 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 04/16/2020 (originally filed papers) and the amendments filed 09/15/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/10/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/16/2020 as modified by the preliminary amendment filed on 09/15/2021. 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-3, 6, 12-14, 45-65 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 
Claim 1. (Proposed Amendments) A method of managing coupons comprising: providing a coupon trading platform operating on one or more cloud servers; determining, by the coupon trading platform, a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on the coupon trading platform and a second portion of the plurality 
Claim 46. (New) A method of managing coupons comprising: providing a coupon trading platform operating on one or more cloud servers; determining, by the coupon trading platform, a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on the coupon trading platform and a second portion of the plurality of known consumers not being registered on the coupon trading platform; determining, by the coupon trading platform, a face value for each of the plurality of coupons and storing the face value for each of the plurality of coupons on a memory storage device associated with the one or more cloud servers; transmitting, using the one or more cloud servers, one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to merge a first one of the plurality of coupons with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon; responsive to the merger of the first coupon and the third coupon, transmitting, using the one or more cloud servers, a merge notification, wherein the merge notification includes information associated with (i) the first consumer, (ii) the first coupon, (iii) the third coupon, (iv) or any combination thereof; permitting, via the one or more cloud servers, the first consumer to offer the modified coupon that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to search for a second coupon to trade for the modified coupon, the second coupon being associated with a second party that is different from the first party; and responsive to the first consumer trading the modified coupon for the second coupon, transmitting, using the one or more cloud servers, a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the modified coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof.
Claim 56. (New) A method of managing coupons comprising: providing a coupon trading platform operating on one or more cloud servers; determining, by the coupon trading platform, a total coupon campaign amount to be issued via a plurality of coupons to a plurality of known consumers, the plurality of coupons being associated with a first party, a first portion of the plurality of known consumers being registered on the coupon trading platform and a second portion of the plurality of known consumers not being registered on the coupon trading platform; determining, by the coupon trading platform, a face value for each of the plurality of coupons and storing the face value for each of the plurality of coupons on a memory storage device associated with the one or more cloud servers; transmitting, using the one or more cloud servers, one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to merge the first coupon with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon having a face value equal to a sum of the face value of the first coupon and the face value of the third coupon; permitting, via the one or more cloud servers, the first consumer to offer the modified coupon that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to search for a second coupon to trade for the modified coupon, the second coupon being associated with a second party that is different from the first party; and responsive to the first consumer trading the first coupon for the second coupon, transmitting, using the one or more cloud servers, a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Mastrianni et al. 2007/0156513, Velusamy et al. 2012/0166261, Chio et al. 2014/0207557, McEvilly et al. 2015/0106183, Rajan et al. 2009/0076912, Ross et al. 2014/0058823, O’Shea et al. 2008/0052169) teach the features as disclosed in Non-final Rejection (05/18/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
Claim 1. (Proposed Amendments) A method of managing coupons comprising: … determining, by the coupon trading platform, a face value for each of the plurality of coupons and storing the face value for each of the plurality of coupons on a memory storage device associated with the one or more cloud servers; determining, by the coupon trading platform, a ranking of the plurality of known consumers, the ranking being indicative of how likely each of the plurality of known consumers is (i) to become a customer of the first party, (ii) to use one of the plurality of coupons, (iii) to trade away one of the plurality of coupons, (iv) to trade for one of the plurality of coupons, or (v) any combination thereof; transmitting, using the one or more cloud servers, one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party; responsive to the first consumer trading the first coupon for the second coupon, transmitting, using the one or more cloud servers, a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof; and responsive to the first consumer trading the first coupon for the second coupon, updating, via the one or more cloud servers, the ranking of the plurality of known consumers.
Claim 46. (New) A method of managing coupons comprising: … determining, by the coupon trading platform, a face value for each of the plurality of coupons and storing the face value for each of the plurality of coupons on a memory storage device associated with the one or more cloud servers; transmitting, using the one or more cloud servers, one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to merge a first one of the plurality of coupons with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon; responsive to the merger of the first coupon and the third coupon, transmitting, using the one or more cloud servers, a merge notification, wherein the merge notification includes information associated with (i) the first consumer, (ii) the first coupon, (iii) the third coupon, (iv) or any combination thereof; permitting, via the one or more cloud servers, the first consumer to offer the modified coupon that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to search for a second coupon to trade for the modified coupon, the second coupon being associated with a second party that is different from the first party; and responsive to the first consumer trading the modified coupon for the second coupon, transmitting, using the one or more cloud servers, a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the modified coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof.
Claim 56. (New) A method of managing coupons comprising: … determining, by the coupon trading platform, a face value for each of the plurality of coupons and storing the face value for each of the plurality of coupons on a memory storage device associated with the one or more cloud servers; transmitting, using the one or more cloud servers, one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons; responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to merge the first coupon with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon having a face value equal to a sum of the face value of the first coupon and the face value of the third coupon; permitting, via the one or more cloud servers, the first consumer to offer the modified coupon that is associated with the first consumer for trade via the coupon trading platform; responsive to the first consumer being registered on the coupon trading platform, permitting, via the one or more cloud servers, the first consumer to search for a second coupon to trade for the modified coupon, the second coupon being associated with a second party that is different from the first party; and responsive to the first consumer trading the first coupon for the second coupon, transmitting, using the one or more cloud servers, a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 09/15/2021, pgs. 12-18), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Mayo, Alice, Enfish, Bascom, etc…). 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Shea et al. 2008/0052169 [0047] For purposes of explanation, but not limitation, of the present invention, registration of a coupon will include, but is not limited to, completion of a survey, form, web site page, notice, etc. by a recipient of a coupon indicating that the recipient has received the coupon. A recipient of a coupon may register a coupon on-line, such as by visiting a World Wide Web site or page, communicating with a coupon offer issuer server via email, etc., or off-line, such as by physically registering the coupon in a store, mailing in a registration form, etc. Redemption of a coupon will include, but is not limited to, exchanging, turning in, trading, converting, cashing, using, or otherwise redeeming a coupon to receive, select, spend, or otherwise obtain the coupon's associated benefit, typically as part of an exchange or transaction for receiving a service, product, prize, discount, rebate, etc. or other item or value. Like registration of a coupon, redemption of a coupon can occur in an on-line manner, in a store, etc. In some embodiments, a coupon may be redeemed more than once by a recipient of the coupon.



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682













Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
Regarding Claim 1. Mastrianni et al. 2007/0156513 teaches A method of managing coupons comprising: determining a total coupon campaign amount (Mastrianni et al. 2007/0156513 [0021 – coupon information such as amount of discount and duration] FIG. 1 shows several coupon associates such as stores 110 and product or service creators 120 who provide coupon information to the coupon service bureau (Coupon Service Bureau) 130. Such information may include product or service information and various targeted advantages such as the amount of discount for product or service and duration of discount. Other targeted advantages include rebates, product features (e.g. a product of a certain preferred color), service features (e.g. a service with preferred terms and conditions)j service contract feature (e.g. the product comes with a 3-year warranty and free inspections), ecological friendliness (e.g. a product that does not pollute the environment), safety features, and preferred instructions (e.g. an easy-to-read and in-depth manual).) to be issued via a plurality of coupons to a plurality of known consumers (Mastrianni et al. 2007/0156513 [0009 - exchanging coupons between one or more users] FIG. 3 shows an exemplary procedure for the Coupon Service Bureau facilitating the creation, bartering, auctioning, and exchanging coupons between one or more users. [0045 - one or more coupon … one or more other user…] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.), the plurality of coupons being associated with a first party (Mastrianni et al. 2007/0156513 [0048 – coupon is related to one or more users…] In some embodiments of the system: the coupon information is related to an object taken from a group of objects including: one or more product, one or more service, a combination of one or more product and one or more service, a reward, and any combination of these; and/or one or more of the users has an electronic coupon device; and/or the electronic coupon device includes the coupon information; and/or the users are recipients of at least a portion of the coupon information.), a first portion of the plurality of known consumers being registered on a coupon trading platform (Mastrianni et al. 2007/0156513 [0017 – coupon trading exchange interpreted as coupon trading platform] The coupon device permits electronic trading and exchange of coupons over a coupon exchange network maintained by the coupon service bureau. The electronic exchange of coupons may be between users via: barter, sale, and/or auction. The electronic exchange may be restricted by: time, location of store, location of exchangers of electronic coupons, product, and/or price. [0027 - In the cases for which coupon use is restricted to a particular recipient, a password may be required to validate the user – interpreted as registered] In step 225, a user uses the coupon information. For example, the information may reside on the user's coupon device 180 which the user brings to or uses in the store. The cashier may scan a barcode displayed on the CD or use some other common electrical interface to the coupon device in order to register the discount. In the cases for which coupon use is restricted to aparticular recipient, a password may be required to validate the user. In the cases of virtual coupons, the sender 160 who sent 215 the virtual coupon may have his account debited by the Coupon Service Bureau to pay for the discount. In step 225, the user may also receive product information, manuals, ads, rebates, comments, and other material related to the product and provided to the Coupon Service Bureau 130 by the stores, manufactures, associates, and/or third parties such as consumer reporting agencies. The Coupon Service Bureau may also notify the user of further advantages, such as discounts, available elsewhere and of safety concerns. [0003] Various coupon distribution services exist on the World Wide Web. For example, at CouponSurfer.com, a service available in 2003, coupons are offered for reduced prices on such items as clothing, food, music, toys, and travel. Two types of coupons are typically offered. "Internet," or on-line, coupons are provided for Internet on-line stores like Buy.com or Petsmart.com. On-line coupons can be redeemed by clicking on a link in a web browser. Once a user clicks on a link, the user is taken to a retailer's web site (e.g. Petsmart) where the user can use the coupon to make a purchase. In some cases, it may be necessary to enter a specific code or password on the retailer's web site to obtain a discount. If this is the case, specific instructions are included on the coupon. The second type of coupon offered at Internet coupon distribution services is a printable coupon. Users print such coupons using their computer's printer and physically take the coupons to a physical store, for example, a restaurant. These coupons may contain bar codes or other information so they can be scanned at the physical store's register.) and a second portion of the plurality of known consumers not being registered on the coupon trading platform (Mastrianni et al. 2007/0156513 [0027 - In the cases for which coupon use is restricted to a particular recipient, a password may be required to validate the user – interpreted as registered] In step 225, a user uses the coupon information. For example, the information may reside on the user's coupon device 180 which the user brings to or uses in the store. The cashier may scan a barcode displayed on the CD or use some other common electrical interface to the coupon device in order to register the discount. In the cases for which coupon use is restricted to aparticular recipient, a password may be required to validate the user. In the cases of virtual coupons, the sender 160 who sent 215 the virtual coupon may have his account debited by the Coupon Service Bureau to pay for the discount. In step 225, the user may also receive product information, manuals, ads, rebates, comments, and other material related to the product and provided to the Coupon Service Bureau 130 by the stores, manufactures, associates, and/or third parties such as consumer reporting agencies. The Coupon Service Bureau may also notify the user of further advantages, such as discounts, available elsewhere and of safety concerns. [0003] Various coupon distribution services exist on the World Wide Web. For example, at CouponSurfer.com, a service available in 2003, coupons are offered for reduced prices on such items as clothing, food, music, toys, and travel. Two types of coupons are typically offered. "Internet," or on-line, coupons are provided for Internet on-line stores like Buy.com or Petsmart.com. On-line coupons can be redeemed by clicking on a link in a web browser. Once a user clicks on a link, the user is taken to a retailer's web site (e.g. Petsmart) where the user can use the coupon to make a purchase. In some cases, it may be necessary to enter a specific code or password on the retailer's web site to obtain a discount. If this is the case, specific instructions are included on the coupon. The second type of coupon offered at Internet coupon distribution services is a printable coupon. Users print such coupons using their computer's printer and physically take the coupons to a physical store, for example, a restaurant. These coupons may contain bar codes or other information so they can be scanned at the physical store's register.);
Mastrianni et al. 2007/0156513 may not expressly disclose the registration features, however, Velusamy et al. 2012/0166261 teaches these features as follows (Velusamy et al. 2012/0166261 [0048 - registration data 217 pertaining to the various subscribers to the coupon sharing platform] FIG. 2 is a diagram of a coupon sharing platform for enabling a purchaser to share retail offers with peers based on a purchase transaction, according to one embodiment. The coupon sharing platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of enabling the sharing deals of deals by retailers and device users alike. Such modules can be implemented in hardware, firmware, software, or a combination thereof. By way of example, the coupon sharing platform 103 may include an authentication module 201, deal retrieval module 203, deal sharing and configuration module 205, deal presentment module 207, controller module 209, deal response activation module 211, communication module 213 and user interface module 215. In addition, the coupon sharing platform 103 also maintains deal data 105 as received from various retailers and vendors (e.g., via a retailer/vendor transaction system 107), registration data 217 pertaining to the various subscribers to the coupon sharing platform 103 by way of the service provider, and deal response data 219 for providing feedback regarding various peers in response to a shared deal. According to one embodiment, a metrics and reporting module 221 is provided to track the effectiveness of the deal sharing feature for the subscribers, and to generate various reports relating to such feature.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the registration features as taught by Velusamy et al. 2012/0166261. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting and user controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Mastrianni et al. 2007/0156513 further teaches determining a face value for each of the plurality of coupons (Mastrianni et al. 2007/0156513 [0045 – coupon value] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.); transmitting one of the plurality of coupons to each of the plurality of known consumers such that each of the plurality of known consumers is associated with a particular one of the plurality of coupons (Mastrianni et al. 2007/0156513 [0049 - facilitate distribution of coupons] The invention may be also implemented as an apparatus to facilitate distribution of coupons for use at one or more store. In an example embodiment, the apparatus includes: a coupon service bureau receiver to receive a request from a first user to obtain a targeted coupon for a targeted advantage, and a coupon service bureau transmitter to forward the targeted coupon to the first user.); responsive to a first one of the plurality of known consumers being registered on the coupon trading platform, permitting the first consumer to offer a first one of the plurality of coupons that is associated with the first consumer for trade via the coupon trading platform (Mastrianni et al. 2007/0156513 [0051 - trade and exchange coupons over a coupon exchange network] In some embodiments, the apparatus further includes an information transmitter to provide feedback to one or more coupon associate; and/or the downloading is done from a provider taken from a group of providers including: an Internet provider, a web site, a kiosk in a store, and a kiosk in a mall; and/or the feedback includes data taken from groups of data including: demographic information, buyer information, product information, time of day, service cost, product cost, and any combination of these data; and/or the feedback to device users includes special information taken from a group of special information including: product information, better offers at other stores, duration that coupon is good for, and any combination of these special information; and/or the coupon service bureau is a third party that performs a task taken from a group of tasks including: altering user of other similar coupons, alerting users as to location of products, and suggesting other coupon advantages; and/or the coupon device permits the user to electronically trade and exchange coupons over a coupon exchange network maintained by the coupon service bureau; and/or coupon exchange employs an exchange technique taken from a group of techniques including: barter, sale, auction, and any combination of these techniques; and/or the electronic exchange is restricted by a restriction taken from a group of restrictions including: time limitations, location of a store limitations, location of exchangers of electronic coupons limitations, product limitations, and price limitations; and/or the portable coupon device presents auxiliary information: taken from a group of auxiliary information including: advertisements, product information, product manuals, consumer reports, and safety information; and/or further comprising the coupon information being created by a user or other agencies; and/or the user is a user taken from groups of users including: individuals, companies, corporations, community groups, governmental groups and such; and/or the user information is used to provide a set of coupons to said user; and/or the user sends particular coupon information to the Coupon Service Bureau; and/or the coupon may only be used by a particular recipient.); 
Mastrianni et al. 2007/0156513 may not expressly disclose the searching features, however, Chio et al. 2014/0207557 teaches these features as follows responsive to the first consumer being registered on the coupon trading platform, permitting the first consumer to search for a second coupon to trade for the first coupon, the second coupon being associated with a second party that is different from the first party (Chio et al. 2014/0207557 [0039 – searches for discount coupons having value similar…] The preferred coupon type indicates a type of a coupon that a user wants to have. That is, when a user wants to exchange one with a discount coupon, service server 200 searches for discount coupons having value similar to that of a trading good. The preferred applicable merchant is a coupon applicable to a desired merchant.  [0016] The method may further include receiving the trading acceptance message from the second user equipment in response to the trading offer message and providing detailed information on the trading coupon of the first user equipment to the second user equipment and providing detailed information on the selected candidate coupon of the second user equipment to the first user equipment.); and

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the searching features as taught by Chio et al. 2014/0207557. One of ordinary skill in the art would have been motivated to do so in order to provide the ability to search for and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Mastrianni et al. 2007/0156513 further teaches responsive to the first consumer trading the first coupon for the second coupon, transmitting a trade notification to the first party, the trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) a second consumer associated with the second coupon, (v) the second party associated with the second coupon, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0019 - a user can create a coupon for a product, send it over the network via the coupon exchange network to a friend] The coupons may actually be created by the users of the coupon device and network or other agencies. For example, a user can create a coupon for a product, send it over the network via the coupon exchange network to a friend, who can use the coupon to get a discount on a product. This "virtual coupon" will deduct money from the sender's account and function as a gift. [0025 - information is sent because a recipient requested the coupon information] In step 220, the Coupon Service Bureau sends the coupon information to a recipient 140, 150. In some cases, this information is sent because a recipient requested the coupon information, and it may reside on coupon device 180. In other cases, the recipient is sent this information even if the recipient did not request the coupon information, such as may be the case when a virtual coupon is sent by another user such as user 160. If the user has a CD 180, the information may be sent to the CD. If the user does not have a CD, coupons may be delivered by other means, for example by sending them to the user's computer, at which point he can print the coupon. A recipient (i.e. user) identifier code may control which person or CD can receive a coupon or can use the coupon.).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of McEvilly et al. 2015/0106183.
Regarding Claim 2. Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, McEvilly et al. 2015/0106183 teaches The method of claim 1, further comprising identifying the second consumer as a previously unknown consumer to the first party based at least in part on the trade notification (McEvilly et al. 2015/0106183 [0081] As used herein "degrees" may refer to the number of relationships that exist between entities. For example, if a requesting user requests a location-based coupon and shares it with a first recipient user, and if the first recipient user further shares it with a second recipient user (who otherwise may be unknown to or unconnected to the requesting user), then it may be said that the second recipient user and the requesting user are separated by one degree. A similar idea may be known colloquially in other contexts as "Degrees of Bacon." "Degree" is used by embodiments as a weight to help determine a user clout score and thereby help derive a requesting user's influential value to businesses providing location-based coupon templates and tracking rewards and loyalty rewards for that requesting user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the identifying features as taught by McEvilly et al. 2015/0106183. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting and user controls which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
Regarding Claim 3. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, further comprising, subsequent to the transmitting of the plurality of coupons, modifying an aspect of one or more of the plurality of coupons, wherein the aspect is (i) the face value, (ii) an expiration date, (iii) a permitted redemption location, (iv) a combination of coupons rule, (v) a description of an associated product or service, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0026] In step 220, the Coupon Service Bureau may also modify said targeted coupon based on a coupon-modifying criteria such as: current weather (e.g. give discount if raining, or give snowshoe discount depending on weather), predicted weather, news reports, movies, movie show times, user's buying history, stores record of sales, time of day, number of sales for that day, speed at which product is selling prevailing market conditions, geopolitical events, fuel prices, demographic information (e.g. if the current buying rate for a product is low for 30-year-old women living in urban centers, the discount may change to incent new demographic buying patterns), traffic patterns, gas prices, prevailing economic conditions (stock markets, taxes, tax deductibles etc.), number of people in store at the moment or predicted to be in the store, time of day (e.g. to avoid rush hour traffic), terrorist alert level, nature of stores along the way to destination store, historical record of traffic problems (e.g. congestion), historical record of accidents, and crime statistics. [0036] Targeted coupons may be modified in various ways based on different criteria. For example, an advantage like a discount price, and reflected by numbers on the coupon and color of the coupon, may depend on expiration date, number of other users using targeted coupon, current weather predicted weather, news reports, movies, movie show times, user's buying history, stores record of sales, time of day, number of sales for that day, speed at which product is selling, prevailing market conditions, geopolitical events, fuel prices, demographic information, traffic patterns gas prices, prevailing economic conditions, number of people in store at the moment or predicted to be in the store, time of day, terrorist alert level, nature of stores along the way to destination store, historical record of traffic problems, historical record of accidents, crime statistics, and any combination of these criteria. [0037] The coupon may be modified in many ways. For example, the coupon displayed on the coupon device may be deleted, have its discount value or other advantage changed, and/or can be moved from one location to another. For example, coupons may be stored in different folders or otherwise categorized on the graphical user interface. Graphical modifications include coupon color, size, font, texture, intensity, blink rate, texture, and background pattern. [0045] In some embodiments the method further comprises the targeted coupon being created by one or more coupon associate taken from a group of coupon associates including: a particular store, a chain store, a customer environment sensor, a weather sensor, a product manufacturer, one or more other user, a product manufacturer, a service provider, a government agency, a family member, an employer of the first user, the first user, a third party agent, and any combination of these associates; and/or the one or more store referring the first user to one or more other store from which the first user can obtain a further advantage; and/or obtaining user-specific information from the first user; and/or modifying the targeted coupon based on a coupon-modifying criteria including a criterion taken from a group of criteria including: expiration date number of other users using targeted coupon current weather predicted weather news reports movies, movie show times user's buying history stores record of sales time of day number of sales for that day speed at which product is selling prevailing market conditions geopolitical events fuel prices demographic information traffic patterns gas prices prevailing economic conditions number of people in store at the moment or predicted to be in the store, time of day terrorist alert level nature of stores along the way to destination store historical record of traffic problems historical record of accidents crime statistics, and any combination of these and such criteria; and/or the step of modifying the targeted coupon includes modifications taken from a group of modifications including: deleting the targeted coupon, graphically modifying the targeted coupon, changing the targeted coupon value, and moving the targeted coupon from one location to another; and/or one or more associate from the group of coupon associates monitoring and storing usage of the targeted coupon; and/or one or more coupon associate receiving targeted coupon use data from one or more other coupon associate from the group of targeted coupon associates; and/or the one or more coupon associate redeeming the targeted coupon after use of the targeted coupon by the first user, and/or one of the one or more coupon associate providing an identifier enabling use of the targeted coupon by a limited user population; and/or the step of forwarding includes requiring a return of a previous coupon from the first user to the Coupon Service Bureau; and/or the step of forwarding includes another user providing the targeted coupon to the Coupon Service Bureau in exchange for a previous coupon held by the first user; and/or the first user employing the coupon to obtain the targeted advantage at the one or more store; and/or the coupon service bureau meters the number and nature of user employing and bills the user according to the number and nature of employing.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 6. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, wherein the plurality of coupons are transmitted to the plurality of known consumers electronically via electronic mail, electronically via text message, electronically via a website, via physical mail, via a newspaper, via a magazine, or any combination thereof (Mastrianni et al. 2007/0156513 [0014] At any time, the Coupon Service Bureau may upload coupons to the device, or they may be sent to users without CDs via e -mail or by other means. A user may use the CD to scan the newspaper coupons and record the relevant coupon information. The cashier simply interacts with the CD, coupons are checked against the register receipt and automatically applied and debited from the CD. In return, coupon suppliers may receive accurate, detailed demographics about customer purchases.).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 12. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, further comprising, responsive to the first consumer trading the first coupon for the second coupon, transmitting a second trade notification to the second party, the second trade notification including information associated with (i) the first consumer, (ii) the first coupon, (iii) the second coupon, (iv) the second consumer associated with the second coupon, (v) the first party associated with the first coupon, (vi) or any combination thereof (Mastrianni et al. 2007/0156513 [0023] FIG. 2 shows how coupon information is distributed to users 140, 150. In step 205, an associate, such as a store, sends coupon information to the Coupon Service Bureau 130. In step 210, an associate, such as a product or service creator, sends information to the Coupon Service Bureau. In step 215, an associate, such as another user 160, sends information to the Coupon Service Bureau. For example, another user 160 may wish his friend to receive a targeted advantage, such as a $10 discount on eyeglasses. Thus, the information in this case may contain a product identifier, discount, and recipient identifier such as a string of alphanumeric characters. This user-made coupon is a virtual coupon, because no manufacturer or store initiated it In step 217, the user of the Coupon Service Bureau may himself send targeted coupons to the Coupon Service Bureau for his subsequent use. For example, a user may see a coupon in a magazine or at a web page and want the Coupon Service Bureau to store and organize such coupons for later use by the user. In some cases, associates, such as stores, manufactures, and service providers, will provide a recipient (i.e. user) identifier so that a coupon may be used only be a particular recipient. In other words, at least one coupon associate may provide an identifier enabling use of said targeted coupon by a limited user population such as a single user, family, employees in a company, workers in an office, a group of people in a particular age group. [0029] In FIG. 3, the Coupon Service Bureau 130 allows a first to create, barter, auction, and exchange coupons with another user--with or without involvement of the product manufacture or store. For example, in step 310 a user 140 may indicate to the Coupon Service Bureau 130 that he has a coupon for a particular product that he is willing to return and trade for another coupon. In step 320, another user receives the announcement of this first coupon via the Coupon Service Bureau 130 and can make an offer to the first user, For example, an offer might be made to exchange the coupon offered by the first user in step 310 for a different coupon offered by the second user in step 330. If the offers are agreed upon, the Coupon Service Bureau exchanges 340 one coupon for the other. Both users are happy. Optionally, coupon associates, such as the sellers or product/service creators, maybe notified 350 of this exchange, along with the demographics of the users, to best understand buyer needs and demographics. [0043] The portable coupon device may present auxiliary information such as advertisements, product information, product manuals, consumer reports, and safety information. The coupon information is created by a user or other agency. For example, a user can create a coupon for a computer, send it over the network via the coupon exchange network to her friend, who can use the coupon to get a discount on the computer. This virtual coupon will deduct money from the user's own account and function as a gift. The user maybe individuals, companies, corporations, community groups, and governmental groups. The information may be used to provide a set of coupons to the user. The user sends particular coupon information to the Coupon Service Bureau. For example, he scans a magazine coupon and has the Coupon Service Bureau hold it for him for convenience and later use. If desired, the coupon may only be used by a particular recipient. The provider of the coupon information may be a software agent.).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557. 
 Regarding Claim 13. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, responsive to (i) the first consumer being registered on the coupon trading platform and (ii) the first consumer offering the first coupon for trade, providing, via the platform, the first consumer with a second coupon recommendation for trading for the first coupon (Mastrianni et al. 2007/0156513 [0016] A coupon service bureau (Coupon Service Bureau) may be a third party that manually or automatically does any of: alerts user of other similar coupons, alerts users as to location of products (both in the same store or at other stores), or suggests alternatives based on: price, quality, features, safety, existence of rebates, etc. [0041] The feedback includes data taken from groups of data including demographic information, buyer information, product information, time of day, service cost, product cost, and any combination of these data Feedback to device users may include special information taken from a group of special information including product information, better offers at other stores, duration that coupon is good for and any combination of these special information. The coupon service bureau maybe a third party that performs a task taken from a group of tasks including: altering user of other similar coupons, alerting users as to location of products, and suggesting other coupon advantages.).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557.
 Regarding Claim 14. Mastrianni et al. 2007/0156513 further teaches The method of claim 1, wherein the first coupon has a market value that is different than the face value of the first coupon, and wherein the market value is at least determined based on the face value of the first coupon, a number of times the first coupon has been traded, a face value of each coupon traded for the first coupon, a type of coupon traded for the first coupon, information associated with any consumer previously associated with the first coupon, or any combination thereof (Mastrianni et al. 2007/0156513 [0013] When the customer user visits the store to make a purchase, the clerk interacts with the CD, for example by swiping a coupon card, which validates the customer's coupon and records the coupon information, including such items as the current date, price paid, an enumeration of other items purchased. When coupons expire, they may be modified, for example, by automatic removal from the CD and/or by changing their appearance. The coupon may be graphically modified. For example, it may fade or have a red stripe through it. The coupon's targeted coupon value may change, for example, it may change to the usual product price once the coupon has expired. The coupon may be moved from one location to another. For example, once the coupon has expired it may be moved to an expired folder on the CD. Other folders may be used to indicate other aspects of the coupons as a way to organize the coupon on the CD. For example, folders may be used for different classes of product, different price ranges, and ranges for expiration dates. Some folders may be password protected so that the coupons within the folder cannot be reviewed without the user supplying a password. Certain folders may be accessible to others. For example, a user may wish to expose her coupons for products she is not likely to buy before the expiration date. Other users may inspect this folder and offer to exchange their coupons for hers. [0037] The coupon may be modified in many ways. For example, the coupon displayed on the coupon device may be deleted, have its discount value or other advantage changed, and/or can be moved from one location to another. For example, coupons may be stored in different folders or otherwise categorized on the graphical user interface. Graphical modifications include coupon color, size, font, texture, intensity, blink rate, texture, and background pattern.).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of Rajan et al. 2009/0076912.
Regarding Claim 23. Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Rajan et al. 2009/0076912 teaches The method of claim 1, further comprising determining a ranking of the plurality of known consumers and responsive to the first consumer trading the first coupon for the second coupon, updating the ranking of the plurality of known consumers (Rajan et al. 2009/0076912 [0045 - ranking can be implemented in conjunction with trading and sharing of mobile coupons] In accordance with further aspects, a management application can provide an interface for users to rank mobile coupons according to utility, value, desirability, `coolness`, uniqueness, impressiveness, or the like. The interface can link multiple devices, online social networking websites, and so on. Accordingly, the management application can obtain current rankings of coupons provided by a community of users. Coupons can be rated by aggregate responses among the general public of coupon users, by user trendsetters, in conjunction with a mobile device user's feedback, or combinations thereof. Accordingly, social ranking can be implemented in conjunction with trading and sharing of mobile coupons to provide popular user and/or celebrity trends in mobile coupons. As described, the subject disclosure provides for secure and efficient distribution, management, presentation, redemption, and/or sharing of DMCs to take advantage of the rich multimedia capabilities and commercial incentives thereof.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the ranking features as taught by Rajan et al. 2009/0076912. One of ordinary skill in the art would have been motivated to do so in order to track effectiveness and to optimize the system which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over: Mastrianni et al. 2007/0156513; in view of Velusamy et al. 2012/0166261; in further view of Chio et al. 2014/0207557; in further view of Ross et al. 2014/0058823.
Regarding Claim 42. (New) Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Ross et al. 2014/0058823 teaches The method of claim 1, further comprising permitting the first consumer to merge the first coupon with a third one of the plurality of coupons that is associated with the first consumer, thereby forming a modified coupon (Ross et al. 2014/0058823 [0072 – merging coupons to create a multi-coupon] Following the process block 612, one embodiment of the process 600 advances to step 614 where the processor 300 stores the virtual PM coupon created at process block 612 in the customer's virtual coupon repository 406 in the database 402 of the main server 402. In one embodiment, the process block 614 may, at least for the first execution thereof, require the customer to enter identification information relating to the customer's virtual coupon repository 406, e.g., user name and/or password, customer identification code, or the like. In other embodiments, the process 600 may link directly with, or form part of, a customer virtual coupon repository management application resident on the user computing device 112, and in such embodiments the processor 300 will have access to the customer identification, and such customer identification information therefore need not be supplied by the customer. In any case, the processor 300 is operable as just described in some embodiments to store a virtual PM coupon, created at the process block 612, in the customer's virtual coupon repository 406 separately from any other virtual coupon or virtual PM coupon stored therein. Alternatively or additionally, the processor 300 may be operable at process block 614 to store a virtual PM coupon in the customer's virtual coupon repository 406 by merging the virtual PM coupon with one or more pre-existing virtual coupons and/or virtual PM coupons to thereby create a virtual PM multi-coupon. In embodiments in which the coupon information is provided in the form of a GS1 or other conventional barcode, for example, known barcode data merging techniques may be used to merge the coupon information of a plurality of virtual PM coupons, and/or one or more other virtual coupons previously stored in the customer's virtual coupon repository 406, into a single, virtual PM multi-coupon.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the merging features as taught by Ross et al. 2014/0058823. One of ordinary skill in the art would have been motivated to do so in order to provide incentives for user to collaborate, share, and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 45. (New) Mastrianni et al. 2007/0156513 may not expressly disclose the following features, however, Ross et al. 2014/0058823 teaches The method of claim 1, further comprising responsive to the first consumer trading the first coupon for the second coupon, permitting the second consumer to merge the first coupon with a fourth one of the plurality of coupons that is associated with the second consumer, thereby forming a modified coupon (Ross et al. 2014/0058823 [0072 – coupon merging] Following the process block 612, one embodiment of the process 600 advances to step 614 where the processor 300 stores the virtual PM coupon created at process block 612 in the customer's virtual coupon repository 406 in the database 402 of the main server 402. In one embodiment, the process block 614 may, at least for the first execution thereof, require the customer to enter identification information relating to the customer's virtual coupon repository 406, e.g., user name and/or password, customer identification code, or the like. In other embodiments, the process 600 may link directly with, or form part of, a customer virtual coupon repository management application resident on the user computing device 112, and in such embodiments the processor 300 will have access to the customer identification, and such customer identification information therefore need not be supplied by the customer. In any case, the processor 300 is operable as just described in some embodiments to store a virtual PM coupon, created at the process block 612, in the customer's virtual coupon repository 406 separately from any other virtual coupon or virtual PM coupon stored therein. Alternatively or additionally, the processor 300 may be operable at process block 614 to store a virtual PM coupon in the customer's virtual coupon repository 406 by merging the virtual PM coupon with one or more pre-existing virtual coupons and/or virtual PM coupons to thereby create a virtual PM multi-coupon. In embodiments in which the coupon information is provided in the form of a GS1 or other conventional barcode, for example, known barcode data merging techniques may be used to merge the coupon information of a plurality of virtual PM coupons, and/or one or more other virtual coupons previously stored in the customer's virtual coupon repository 406, into a single, virtual PM multi-coupon.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Mastrianni et al. 2007/0156513 to include the merging features as taught by Ross et al. 2014/0058823. One of ordinary skill in the art would have been motivated to do so in order to provide incentives for user to collaborate, share, and trade coupons which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 25. The method of claim 23, wherein the ranking is indicative of how likely each of the plurality of known consumers is (i) to become a customer of the first party, (ii) to use one of the plurality of coupons, (iii) to trade away one of the plurality of coupons, (iv) to trade for one of the plurality of coupons, or (v) any combination thereof.
Claims 25, 43, and 44 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 43.    (New) The method of claim 42, further comprising responsive to the merger of the first coupon and the third coupon, transmitting a merge notification, wherein the merge notification includes information associated with (i) the first consumer, (ii) the first coupon, (iii) the third coupon, (iv) or any combination thereof.
Claim 43 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 44.    (New) The method of claim 42, wherein the modified coupon has a face value equal to a sum of the face value of the first coupon and the face value of the third coupon.
Claim 44 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim(s) are further rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.